Title: To George Washington from Henry Knox, 29 June 1781
From: Knox, Henry
To: Washington, George


                        
                            My dear Sir
                            New-Windsor 29 June 1781
                        
                        I was at West point to day where I had the honor to receive your Excellencys favor of Yesterday.
                        I am sorry to learn by the extract of the letter from the board of War that things are not in a good train in
                            Pennsylvania, especially as the prospects are so good from the eastward.
                        I am very sorry that your Excellency has any doubts upon being able to carry into execution the plans which
                            you have formed for the Campaign. I hope the intelligence of the Enemy having received a reinforcement of 4000 men is
                            premature, if it is not, we shall soon have it from other quarters than the one mentioned which perhaps in the present
                            instance is liable to error.
                        In consequence of the communication you have been pleased to make me of the possibility of events taking a
                            contrary turn to our wishes, I arranged matters with General Cornell as follows.
                        The Heavy cannon (about 12 pieces) to be at Kings Ferry by the 20th of next month.
                        The first division of the powder to be at New-Windsor by the same time and the remainder to follow in
                            divisions, these at four days distance from each other, on the same route, and under proper guards.
                        The Shot, Shells, and heavy stores to be collected, and held in readiness to be transported by the 25th of
                            next month.
                        The Articles for composition, implements for the Laboratory, cartridge paper, empty cartridge, and some other
                            articles not amounting probably to more than twelve Waggon loads to be here as soon as
                            possible.
                        These directions were contain’d in a letter to the board of War of the 27th inst. of which General Cornell
                            was the bearer, and with whom I communicated fully on the supplies requested.
                        I will wait on your Excellency on Monday and if any part of the Orders shall be necessary to be changed,
                            there will then be time sufficient for that purpose.
                        I have sent the Lanthorns & rockets order’d. The former would properly require Wax or spermaceti
                            candles of which we are destitute. The latter are good, but not so large as I intend the rockets for signals. Any of the
                            Artillery officers are acquainted with the method of firing them. I have the honor to be with the greatest respect and
                            attachment Your Excellencys most obedient Servant
                        
                            H. Knox
                        
                    